Title: Leray de Chaumont to Joseph Mathias Gérard de Rayneval: A Translation, 16 June 1780
From: Chaumont, Jacques Donatien, Leray de
To: Rayneval, Joseph Mathias Gérard de


        
         Sir
         Passy, 16 June 1780
        
        I have had a conversation with Mr. Adams that is of sufficient interest that it should be brought to the attention of His Excellency M. the Comte de Vergennes. I have the honor of sending you a summary that you would have the goodness to place before the minister if you judge that it merits his attention. I thought that Mr. Adams, being isolated from Mr. Lee, would see things differently from when he was under Lee’s influence. It appears, however, that Mr. Adams persists in believing, as I have often seen, that when France finds itself at a peace conference it will be obligated to America for the achievement of its objectives and that it is honorable to publicly maintain such an opinion that in my view is totally outrageous.
        You have said nothing regarding the plan that I submitted for supplying America. But, sir, it should be considered whether there is a need for all those supplies and personnel in order to assist the English, as one perceives from news reports, in their endeavors to increase the number of Tories, already very considerable.
        I have the honor of being with the most perfect devotion, sir, your very humble and very obedient servant.
        
         Leray de Chaumont
        
        
       